Birdsong, Presiding Judge.
On certiorari of Pembroke State Bank v. Warnell, 218 Ga. App. 98 (461 SE2d 231), the Supreme Court held: “Under the facts in this case, the Court of Appeals erred by holding that the trial court improperly instructed the jury on the principles of Brumbelow [v. Northern Propane Gas Co., 251 Ga. 674 (308 SE2d 544)].” (Emphasis supplied.) Pembroke State Bank v. Warnell, 266 Ga. 819, 821 (471 SE2d 187). The judgment of the trial court is thus affirmed in part and reversed in part, in accordance with the ruling of the Supreme Court which was specifically and expressly limited to “the facts in this case.”

Judgment affirmed in part and reversed in part.


Johnson and Smith, JJ, concur.